Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsing (US 2016/0327190) in view of INAO et al. (US 2015/0136481 hereinafter “Inao”).
In regard to claim 9, Hsing discloses a shell sensor assembly, comprising:  
at least one sleeving pipe (Fig. 2, 14), each one of the at least one sleeving pipe comprising: 
a first end (Fig. 2, 142) having an internal thread section (Fig. 2, threads at 142); 
a second end opposite the first end (Fig. 2, 141) and having an external thread section (Fig. 2, threads at 141); 
a pipe portion (Fig. 2, pipe portion between 141 and 142), two ends of the pipe portion connected to the first end and the second end respectively (Fig. 2); 
a through hole formed through the pipe portion (Fig. 3, pipe 14 has a bore hole) and extending from the first end to the second end (Fig. 3); and -4-Appln. No: 15/860,709 
wherein an inner diameter of the first end is equal to an outer diameter of the second end (Fig. 3, inner diameter of the threads at 142 is equal to the outer diameter of the threads at 141), and the internal thread section and the external thread section are corresponding to each other in size and shape (Fig. 3); 
a shell (Fig. 2, 30) comprising: 
at least one perforation formed through a surface of the shell (Fig. 2, the four wires at an end of 30 extends through perforations formed on 30 in order to extend through 30 to connect to the sensor inside of 30); and 
a thread portion formed on another surface of the shell (Fig. 2, 31) and forming: 
an aperture formed through the thread portion (Fig. 2, aperture is formed through 31 such that 32 can extend beyond the threads of 31); and 

a sensor mounted in the shell (Fig. 3, 30 is an oxygen sensor assembly and 30 houses the sensor) and configured to detect changes of environment (Fig. 3, 32 is designed to sense oxygen levels and therefore changes of the environment); and 
a wire mounted in the least one sleeving pipe (Fig. 3, 32 is mounted in 14 and can be interpreted as a wire according to the definition by https://www.dictionary.com/browse/wire that defines a wire to be a circular section and 32 is at least circular or annular in section) and connected to the sensor (Fig. 2, 32 is connected to the sensor housed in 30).	
Hsing does not expressly disclose a plurality of strengthening ribs formed on an outer surface of the pipe portion and extending from the first end to the second.
	In the related field of tubular components, Inao teaches a plurality of strengthening ribs (Fig. 4A, 28) on an outer surface of a pipe portion (Fig. 4A, 27) that extends from a first end to a second end (Figs. 3-4A).
It would have been obvious to one having ordinary skill in the art to have modified the outer surface of the pipe portion of Hsing to include a plurality of strengthening ribs in order to have the advantage of added rigidity to a tube to prevent unwanted bending during manufacturing, shipping, and wire routing as taught by Inao in [0051].13161820
413In regard to claim 10, Hsing and Inao discloses the sensor assembly of claim 9, and Hsing further discloses the thread portion 14protrudes out of said another surface of the shell (Fig. 2, 31 protrudes outwardly from 30) and is threaded with the 15internal 
In regIn16In regard to claim 11, Hsing and Inao discloses the sensor assembly of claim 10, wherein the at least one sleeving pipe is multiple in amount (Fig. 2, at least two sleeving pipes defined by 10 and 14), one end of one of the multiple sleeving pipes is threaded with the thread portion of the shell (Fig. 2, 14 is threaded with 30), and another end of the sleeving pipe is threaded with the remaining sleeving pipes in series (Fig. 2, 14 is threaded with 10). 
In regIn regard to claim 12, Hsing and Inao discloses the sensor assembly of claim 11, wherein part of the pipe portions of the sleeving pipes are L-shaped (Figs. 2 and 4, 10 is L-shaped such that it forms a 90 degree angle between the openings), and the pipe portions of the remaining sleeving pipes are linear-shaped (Figs. 2 and 4, 14 is linear in shape and is important to note that 10 and 14 can be arranged in different order as shown in Fig. 4). 

Response to Arguments
Changes to the specification and abstract filed on 1/15/2021 are accepted.

Applicant's arguments filed 1/15/2021 with respect to claims 9-12 have been considered but are moot because the new ground of rejection does not rely on the prior art Wuchert in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 2006/0181887) discloses threaded pipes to guide a wire to a switch that operates a lightbulb.
	Change (US 8,459,004) discloses a sensor threaded to threaded pipes of linear shape and L-shape. 
	It is also important to note that threaded conduits are commonly used to guide electrical wires as described at https://www.thebalancesmb.com/seven-types-of-electrical-conduits-844832 and can be purchased in a variety of configurations at https://www.mcmaster.com/rigid-metal-conduit.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679